Interinstitutional agreement on a common Transparency Register - Amendment of the Rules following the establishment of a common Transparency Register
The next item is the joint debate on
the report by Carlo Casini, on behalf of the Committee on Constitutional Affairs, on conclusion of an interinstitutional agreement between the European Parliament and the Commission on a common Transparency Register, and
the report by Carlo Casini, on behalf of the Committee on Constitutional Affairs, on the amendment of Parliament's Rules of Procedure following the establishment by the European Parliament and the Commission of a joint transparency register.
rapporteur. - (IT) Madam President, Minister, Commissioner, ladies and gentlemen, I will make a single statement covering both matters, which are on the same subject.
With this debate and the vote which will follow, we will conclude a task and a period of negotiations in the working group chaired by Mrs Wallis and composed of fellow Members from all political groups, as well as a Commission delegation led by Mr Šefčovič, which has resulted in the drafting of an agreement for the establishment of a common Transparency Register. The Committee on Constitutional Affairs (AFCO) has prepared this report in a few months and has also finalised a report on the amendment of Parliament's Rules of Procedure.
Personally, I was very surprised at the amount of public attention that this transparency agreement has garnered. I fear that people think the results will have a greater effect than was actually pursued. Transparency is the defence of right political action, but it is not the right instrument for getting to the heart of corruption. The recent cases of journalists trying to corrupt a few MEPs could also happen outside parliamentary premises. Furthermore, would-be corruptors know how to avoid being identified and the registers are not, therefore, a silver bullet.
The right tool for the job is criminal law. Yet if the criminal law of the Member States is not sufficient, we will need to reread Articles 82 to 86 of the Treaty of Lisbon, reflect on whether we can consider the corruption of MEPs to be cross-border crime or an act otherwise detrimental to the Union's financial interests and determine whether or not to create a European Public Prosecutor, which would, moreover, be a significant step along the path to unity.
The Transparency Register has a more modest task. In some countries the term lobbyist has a negative meaning, while in others lobbying is seen as an almost an act of public service because it informs decision-makers on issues they might not otherwise know about. This is especially important for the European Parliament, because often the issues faced by MEPs are very complex and technical and we almost always need to find a balance between businesses and countries with divergent interests.
This is where lobbyists become very useful. So we shall no longer call them lobbyists but stakeholders. Of course, interests can be conflicting, and rightly so. I used to be a judge and I can say that cross-examination of opposing sides is considered a condition for uncovering the truth and obtaining justice. So, having lobbyists or stakeholders with conflicting interests is a good thing: what is important is that the judge - and therefore also the MEP - maintains his freedom of thought, independence, and his honest search for the common good. Hence, we have established the Transparency Register, in mutual agreement between Parliament and the Commission with the hope that the Council will soon join the agreement.
Those who wish to represent their interests are free to have access to our premises but they must be listed in the Register, where all information needed to identify their legal and financial status will be recorded. The Register is public. There are also organisations that do not pursue selfish interests but try to collaborate in European policies in the name of general values, such as churches, political parties and regions. They do not need to be added to this Register: but, if they have separate offices exclusively tasked with maintaining contact with European institutions, they must be included in their Register, though subject to a different legal regime to stakeholders.
As already stated, the new Register also contains an amendment to the Rules of Procedure. There are therefore two reports, but in any case this is just a first step towards more complete transparency. Some hypotheses are already being researched and could be turned into rules after further reflection hence point 9 of the document adopting the agreement indicates the possibility for the reports to carry the details of the stakeholders who met with MEPs during the preparation of the report in question.
This broad provision for possible amendments leads me to express a negative opinion on amendments which would put limits on such future deliberations. I hope, however, that Council will join this agreement in short order and that there is also immediate and broad consensus in this House, a strong signal of the duty of transparency and also a call to action. I hope that the vote is nearly unanimous.
President-in-Office of the Council. - (HU) Madam President, Commissioner, ladies and gentlemen, transparency is a particularly important principle of democratic institutions. This is especially true for the European institutions, because - as it is commonly known - they are often accused of exclusion and of non-transparent operation. The Council is committed to making efforts to ensure the highest level of transparency between the institutions and bodies of the European Union. The Council is also aware that citizens expect those who they have put in charge of the management of their affairs to observe the highest possible standards; therefore the Council welcomes the initiative of the European Parliament and Council to establish a transparency register.
I especially welcome the reports by Mr Carlo Casini. If the House accepts them, it will be possible to create the transparency register in the coming months, based on the reports. By this we can show once again that the EU is committed to transparency not only in words, but also in deeds.
I take this opportunity to emphasise that I am aware that the Council has been invited to participate in the transparency register. The Council has so far had no intention to fully participate in the process because unlike Parliament and the Commission, the Council by its nature is not affected by the activity of interest representatives. Generally they do not contact the Council as an institution, but target their activity at the Member States. Nevertheless, I have already explained that the Council is prepared to participate in the register and to follow its activity. We are also ready to discuss aspects of the possible role of the Council with Parliament and the Commission, of course without delaying the entry into force of the agreement between these two institutions.
Ladies and gentlemen, based on the Council's recent decision, we are now considering the possibility of making a political declaration for launching the register in June.
Vice-President of the Commission. - Madam President, transparency is an issue of interest and concern for citizens and is essential to increase the democratic legitimacy of the European Union.
I am very happy to inform you that already today we have more than 3800 registrants in the Commission register.
Therefore, I am absolutely convinced that the adoption of a common transparency register will represent a major further step forward in enhancing transparency in the EU decision-making process and providing a direct response to citizens' concerns.
I would like to praise the very constructive work which we have developed in our joint working group. Here, I would like to pay tribute to Ms Wallis, our President for today, Mr Casini, our rapporteur, and also to Mr Leinen and Ms Durant. It was an excellent group and it was a real pleasure to work with together.
The result of our work is a very balanced and pragmatic draft of an interinstitutional agreement, which we are presenting to the House for consideration and debate today.
A positive vote tomorrow will allow the joint launching of the register by our two institutions to take place in June. This will undoubtedly send a strong political signal confirming our determination to enforce transparent and ethical practices on the European stage.
The register aims to give citizens more transparency as regards organisations and self-employed individuals engaged in EU policy-making or trying to influence the EU decision-making process.
I understand that there have been some concerns about regional public bodies, so I had better clarify. The question was whether they should register. I think that if we read the text carefully it is quite true that it would not reflect their true identity and not reflect the fact that they ensure direct representation of their citizens as established by their own constitutional systems.
A careful reading of the content of the agreement should give full reassurances in this regard. Indeed, the text explicitly mentions that local, regional and municipal authorities are not expected to register. This approach is even reinforced by Annex I, which indicates that public authorities themselves are not expected to register.
Services forming an integral part of the administration staffed by local, regional and municipal officials and engaged in activities corresponding to institutional or constitutional attributions will also not be expected to register. I hope this will help to clarify the concerns which I have registered over the last days.
A final word on the interinstitutional dimension. I think we all share the view that the achievement of common cooperation with the Commission and Parliament would be further consolidated with the involvement of the Council.
Therefore, I am very obliged to, and wholeheartedly thank, the Hungarian Presidency for changing the attitude in the Council and for getting the Council into a positive mood and positive mindset in looking for ways in which we can best arrange the relationship between the Council, Commission and Parliament in managing the register, because the political signal that three institutions are taking this issue so seriously, and that three institutions are going to tackle the issue of transparency together, will be a powerful one. I am sure that, with such political support from all three institutions, the threshold of 4000 registrants will very soon be reached.
on behalf of the PPE Group. - (DE) Madam President, Minister, Commissioner, transparency is a cornerstone of democracy, ensuring that people know who exerts influence and how decisions are made. Since the entry into force of the Treaty of Lisbon, the European Parliament has significantly more power. That is why it is right that our modus operandi should always be open to debate and that we should question ourselves.
The negotiations between the European Parliament and the Commission in relation to the transparency register are a success and we have now produced an excellent result. I would like to underline once again that it is good that we have found clear regulations for the local and regional authorities, and even for churches, that reflect their interests.
I would also like to say that we do not regard lobbyism as something bad per se. We need expert opinions and we need to be able to call on experts for our work. In the end it is important that we, as parliamentarians, should be able to consider issues freely and make decisions independently. I would now like to state that we parliamentarians have a lot to be proud of. If we conduct a national comparison, we will see that there are only a few Member States of the European Union who have already established a transparency register at this level. In my country's capital, Berlin, where I also happen to live, there is no such transparency register, which is why we should all be aware that this is a truly significant step forward.
To the Council I would say: if this issue is not a problem for the Council because lobbyists have very little influence there, then it should be easier for it to sign up to the transparency register. Accordingly, the Council may be able to conquer its internal resistance.
Finally, Madam President, I would point out that if we in Parliament want to escape the influence of lobbyists to a greater extent in future, then we will need greater supports and more staff, enabling us to achieve more for the citizens of the European Union.
on behalf of the S&D Group. - (DE) Madam President, ladies and gentlemen, firstly I would like to thank the rapporteur and all those involved in this process because tomorrow, after the vote, a long period of hard work will finally come to a conclusion. This is a good day for Europe, for the European Parliament as an institution, and for the Commission because we have succeeded in getting a common transparency register off the ground. This an important step along the way, but more work needs to be done.
I would like to address two points. The first is that the register is not really mandatory. This needs to be stated openly at this point. I have a question for the Commissioner in this regard: the Commission has always claimed that the appropriate legal framework for this does not exist. Is the Commission ready to establish such a legal framework, so that we will have a mandatory register after the revision?
I was very pleased by the statement from the Council indicating that it does not foresee any difficulty in joining our register, as Mr Weber has just pointed out. I am hopeful that the Council will follow through on this, because the register will really only be complete if all three institutions of the European Union have a common register and if this register is also mandatory. As a group, we favour the amendment brought forward by another group requiring that the money spent on lobbying should also be listed in the transparency register; we intend supporting this amendment.
As far as the various national lobby groups are concerned, it has been clearly stated that these will not be included in the register. I would like to thank all my fellow Members for their willingness to compromise on this matter. It really would have been a black mark for such an agreement if national lobby groups were treated in the same way as industry lobbyists or other professional associations.
on behalf of the ALDE Group. - Madam President, recent scandals have certainly exposed the power that lobbyists can have upon Parliament, so the Liberal Group strongly welcomes the streamlining of the lobbyists' register, which creates effectively a straightforward mandatory system which ought to bring greater transparency and improved consultative processes.
I commend especially paragraph 9 of the report, which invites the Bureau to set up a system of legislative footprints whereby rapporteurs can record those that have lobbied in the course of progressing a draft law. This is a sensitive question, but I think that it would be a further step forward in improving the popular legitimacy of Parliament and the quality of our law-making. The system can only be complete once the Council - which is the second chamber of our legislature - joins in, but I welcome the tentative steps forward which are being made and I thank the Presidency for its statement this afternoon.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, I would like to thank Mr Duff for bringing up the issue of the legislative footprint. Do you believe that a legislative footprint, the extent of which still has to be defined, might also restrict the work of the European Parliament? Also: how far-reaching do you expect the impact of the legislative footprint to be?
Madam President, I think this would be an experiment. Like all experiments, if it were to be successful, the practice would spread. However, I think that it ought to be limited to rapporteurs who are responsible for drafting a law on behalf of Parliament. They should publish the names of people with whom they have had official meetings in the course of their work.
I think it would encourage intelligent and informed lobbying in Parliament. We all know that we rely on the specialism and expertise of professionals outside this House to produce top class drafting.
on behalf of the ECR Group. - Madam President, may I start by thanking Mr Casini for his work in delivering this interinstitutional agreement. Members of the Committee on Constitutional Affairs and the Commission have worked well to develop a meaningful and practical report which will deliver more transparency in the legislative process. Madam President, it is good that you are in the chair today; I thank you for your work in the negotiations between Parliament and the Commission.
This report is proportional in its approach; it is useful and I believe it will do good. It recognises the important role that regional and local governments play in shaping European legislation, and therefore clearly differentiates between lobbyists and local and regional government officials.
Although the report is a step in the right direction, there is still more that needs to be done. I hope that this register - if it proves to be a success - will develop into a mandatory register of lobbyists. I agree with Mr Duff's proposal that rapporteurs should name the lobbyists that they have had contact with when drafting a law. There is no doubt that we in this Chamber are regarded with a fair amount of suspicion by our constituents. The more transparency and the more openness there is the better.
With that in mind, could I just say that the one problem with this agreement is that it is one institution short. It is disappointing that the Council has not signed up. As co-legislator, the Member States should come together and sign up to the register so that we can deliver a truly transparent legislative process.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, politics is built on trust. The Members of this House have been elected in a free and secret ballot by the citizens of our Member States, who rightly expect us to respect their interests, in other words the common good, in all of our speeches and decisions, rather than pursuing our own interests or the interests of third parties, whether businesses or other interest groups.
However, we are also aware that in Brussels, for example, we are surrounded by more than 10 000 professional lobbyists, who do exactly what their job description suggests, namely attempting to exert influence on Members of Parliament and the Commission. You cannot stop this because it is perfectly normal - we live in a free and open society - however we need to make our voice heard within this structure and maintain our independence. We have not always succeeded in this and there have been Members who have broken these rules, which is one of the main reasons why we want to improve our rules.
Transparency is one of the most important preconditions for trust and this is precisely what we are working on at present. After extremely protracted negotiations, we have succeeded in agreeing on this transparency register with the Commission. Admittedly, I would have preferred it if the Council had also been on board.
The Group of the Greens/European Free Alliance have long campaigned for this. We are pleased that this has been achieved and also quite proud of the result, however I must say that we are not happy with all aspects. We would have preferred the register to be mandatory, not just for those who work within the Commission and Parliament buildings, but also for those who ply their trade elsewhere, for example over a glass of wine in one of Brussels' many bars. We want the register not just to apply to Parliament and the Commission, but also to the Council. We want the financial details made available to be more precise and meaningful. We believe that the sums of money involved should be measured in the same way, rather than the situation proposed now in which smaller operations are measured in increments of EUR 50 000, while larger ones are measured in larger increments, making it difficult to know exactly how much money is involved. We also favour regular checks by a common secretariat.
Nonetheless, this is a good day for Europe because it brings us more transparency. I would like to thank all those involved for what has been achieved.
on behalf of the GUE/NGL Group. - (DA) Madam President, this report is a step in the direction of greater openness and a mandatory lobbyist register for anyone who attempts to influence the EU. However, there is still a long way to go before we achieve our objective. Moreover, as corrupt MEPs have revealed, we also need to put our own house in order. We must make it clear that it is not acceptable for MEPs to have any form of paid job on the side that might put a question mark against our integrity. Furthermore, we must have effective means of control and rules to determine the consequences of breaking the rules. We must also establish clear rules for the protection of whistle-blowers, so as to prevent the messenger from being shot. We look forward to the report from the special committee and, in this regard, we anticipate a speedy revision of the agreement that we are debating here today and of Parliament's Rules of Procedure.
(The speaker agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
(DE) Madam President, Mr Søndergaard, I wanted to ask what you think of the approach of the legislative footprint and what it means from your point of view that the transparency register will continue to be non-compulsory, in other words that enormous loopholes will continue to exist.
(DA) Thank you for your question. It gives me the opportunity to emphasise the point that I have already made, namely that there is still a long way to go before we achieve our objective. We do not believe that we have already achieved it. We believe that there is still something lacking. It is clear that the question of the mandatory nature of the register is absolutely crucial. We believe that the idea of a digital footprint in legislative texts is a good one and that this is something that we should apply, but of course we also believe that it has to be mandatory in order for it to work. However, as I said, this is a step in the right direction, and we hope that, when we receive the report from the special committee and this text is to be revised - because it has to be revised within two years - we will have the opportunity to fully achieve our objective, as we must fully achieve our objective in this area.
Madam President, so we are to have a transparency register! Unsurprisingly, this has only come about because enterprising British journalists were able to demonstrate the ease with which some MEPs succumbed to the lure of money. At that point, the European Parliament, not unlike the police chief in the film Casablanca, professed itself to be shocked - shocked! - to discover that corrupt lobbying had been taking place under its very nose.
This register bears all the hallmarks of the stable door being shut long after the horse has gone. The register will change little; the lobbyists will always get through. A voluntary system of registration was introduced; it was quite ineffectual. Now some light will shine on what is going on, but most of this will be thrust back into the murky depths of the stagnant pond; it will be business as usual.
As usual, the law-abiding will bear the brunt of the red tape, and wrongdoers will just find a way of carrying on. While taxpayers' money sloshes around Brussels in the quantities that it does, there will always be unscrupulous lobbyists, just as where there is carrion, there are always vultures.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Mr President, Mr Agnew, while I am all in favour of a well-managed exchange during debates, I am less pleased when matters are presented in a false way. For that reason, I would ask you to please correct your last statement. You have just claimed that Parliament is simply debating the question of a transparency register because a number of British newspapers recently brought a particular story to public attention. I would therefore ask you to explain to Parliament and to the public at large that we began discussing this issue some time ago and that this transparency register had already been agreed upon before the story you are referring to even happened.
Mr President, this appears to be the catalyst which started the whole thing off. I do not want any British MEPs to be here anyway. I do not see why we should have to put up with foreign institutions like this running our affairs. The further we go to the south and east, the worse the culture of corruption becomes. I do not like it, and I do not want my country to have any part in it.
(DE) Mr President, we are all aware that not just the European Parliament, but also the European Union as a whole is suffering from a huge credibility problem. I am sure this is something Mr Häfner will not want to hear, however, although Parliament has finally reached agreement on this transparency register, no doubt bowing to pressure because of the recent lobbying scandal, in my opinion, this register will lack teeth.
I believe that a voluntary register is simply a sham and will not offer greater transparency or bring us to a point where the Council of Ministers will be prepared to get involved, so we do not even have all the key legislative bodies on board. Even if the Council were to come on board, a whole host of loopholes would still exist. Apparently there are hundreds of expert groups who work on the official papers published by the Commission, however the identity of the members of these advisory bodies that meet behind closed doors remains a closely-guarded secret.
In my opinion, we need a record not only of all work undertaken for business or for international concerns, but also all paid lobbying for interest groups such as professional organisations and trade unions. Our citizens have a right to expect genuine transparency here, too.
(EL) Mr President, congratulations to Mr Casini on his report, which is absolutely right. Of course, the question of transparency touches on the dignity of parliamentarians, of that there can be no doubt. However, the more such measures we take, the better we promote transparency and functional relations between the institutions of the Union and our social partners and interest groups.
The new register, as proposed, safeguards transparency across the broad spectrum of institutional contacts and concentrates representatives of special interests, representatives of civil society and representatives of the public authorities in separate chapters, thereby distinguishing between the different roles of interest groups and official institutional spokesmen.
The invitation to register safeguards the very identity of interest groups and lobbyists, by recognising them independently and positioning them so that they can speak directly and immediately with the EU institutions.
Following the ratification of the Treaty of Lisbon, the powers of the European Parliament have been enhanced and this is attracting increasing numbers of representatives asking for intervention.
To close, the Transparency Register mainly serves transparency and democratic, pluralistic interaction between the social partners, the citizens who gave parliamentarians a mandate and the EU institutions. It goes without saying that all EU institutions and senior officers must have a place in any such Transparency Register.
(ES) Mr President, I should like to thank Mr Casini for the reports on this transparency register.
We are living through a crisis on an extraordinary scale, which has been with us for a long time and threatens to stay even longer. A crisis like this worsens the public's living conditions and lowers their expectations for the future.
When economic crises prevent us from legitimising politics with the positive results we offer the public, we must contribute to this legitimisation with our scrupulous respect for the political values that we advocate: austerity, honesty, closeness to the public, and transparency.
This register is a step toward transparency, but just a step. I am with my fellow Members who have stressed the need for this register to be obligatory, for it to incorporate the Council, and for it to include harsher penalties when irregular behaviour is detected.
(DE) Mr President, ladies and gentlemen, it will be an important step in the right direction when we vote on the transparency register tomorrow, but no doubt this will not be the last word on the matter. Firstly, I am pleased that we have chosen a new name for the lobby register of the European Parliament, which dates back to 1996 and which is now to be known as the transparency register. I find it regrettable to see who will be required to register in order to obtain a one-year building pass - the list includes public institutions and bodies. As I have stated before, I can understand why it is necessary for a law society to register, but I find it harder to understand why public bodies which have never been active on a party-political level, and never will be, are also required to register.
In the final analysis, irrespective of all the transparency achieved, it all comes down to the moral compass of each Member of this House, as this dictates what he thinks is right, whom he meets and whom he decides not to meet, whom he listens to and whom he decides not to listen to. After all, people also contact us using many other different communication channels.
(DE) Mr President, obeying your moral compass can be a tricky business. I think it is all a matter of the independence of the Members of this House. Of course lobbying becomes a problem if someone tries to change your convictions, using whatever arguments they can, particularly if these arguments are dishonest.
The fact is that even now the lobby register only covers 2 800 of the 20 000 lobbyists in Brussels. The fact is also that here in this House we have far too few opportunities to develop sufficiently qualified expertise; this could be changed quickly by redirecting funding and this is something I would very much support. This transparency register may be just a small victory, however it can be seen as a move in the same direction as Washington D.C., where the Lobbying Act on Disclosure has existed for some time. This works better than anything we have here.
For my part, I believe that we should not only introduce the concept of a legislative footprint as soon as possible, but also a legislative fingerprint, in other words we should go public on all lobbyists with whom we come in contact and what our business is with them. I would invite you to take a look at my website, where I have set up a lobby ticker that registers every lobbyist contact, irrespective of whether or not I am currently working on a legislative initiative.
(GA) Mr President, this report is important as it goes to the heart of the work we are doing in Parliament: preparing and implementing rules and laws.
As Mr Cassini said, the term 'lobbyist' is somewhat unfortunate because it creates the impression of privilege or corruption or both, whereas in reality these are experts in their field who help to inform us of the intricacies and the nuances of the various pieces of legislation that we are proposing.
I myself am at this point involved in an opinion on data protection and the number of groups that have come to me with their views amazes me. I would like, if I were compelled to have a register, to record those who came to me as well, because in that way, we could have true transparency. A register of lobbyists officially, but also a record of those who lobbied us. That would create true transparency, greater credibility and ultimately greater trust.
Mr President, it has often been said that our citizens are unaware of the greater powers that this Parliament has had since Lisbon. This may be true, and it is very unfortunate, because, rest assured, lobbyists - or those pretending to be lobbyists, as proven recently - are very much aware of the powers of this Parliament. We co-decide on almost all major legislation in the EU, and that is a good thing, because we represent the people of the EU. We are the only body directly elected by them.
Now, although this is, and will remain, one of the most transparent institutions in the Union, I still believe that with greater power comes greater responsibility, and this is precisely what we must strive to achieve in the months to come. The agreement today with the Commission is not bad, but lobbyists must be obliged to put their names and their real interests in a register. And this is what this Parliament is already demanding of lobbyists coming here to us. I hope that the other institutions will follow suit.
I close by saying the following. As you mentioned, I am a co-chair of this working group that we have in place. I cannot say much about what we are discussing in detail. I can assure you, however, that we will ensure that the rules of conduct for this Parliament will be some of the most transparent and will be rules which can make our citizens and ourselves proud of being members of this extraordinary institution.
- (SK) Mr President, I would like to start by applauding the fact that the submitted agreement will improve the situation in the area of EU transparency, but to be honest, it is still far from ideal.
However, it is good that lobbyists now have a greater incentive to join the register, as otherwise they will not get into the European Parliament. There is also improved access to information concerning lobbyists, including their names, and we should also applaud the fact that lobbyists who fail to comply with the rules will face various penalties, for example they may be excluded from the register, which will mean they are blacklisted. The question is whether these measures are enough. For example, I cannot agree that registration is de facto mandatory when only registered lobbyists have access to Parliament. In the interests of greater transparency it is essential for registration in fact to be de jure mandatory, and I hope we will achieve this in the current parliamentary term. We also need to improve the rules on the submission of reports by firms of lobbyists regarding their outlays on lobbying activities. The current setup allows lobbyists to report far less than they have really spent. It is equally important to have transparency over the financial sources from which lobbyists and consultancy firms draw their revenue.
I would like to end by adding that I would very much appreciate it if Members would not confuse the topic of the 'transparency register' with that of the 'code of conduct', as it is a completely different issue. Members who have fallen victim in some way - even if through their own fault - to fictional lobbying agencies, should not be motivated in such a way when establishing the rules of the 'transparency register'.
(SV) Mr President, a great deal has already been said, but it is worth repeating. It is good that we have now finally agreed on a lobbyists register. Many of us have been fighting for this for a long time. However, it is still a very cautious proposal. I nevertheless choose to see it as a first step that can be developed into a broad principle of public access in all of the EU's institutions. The comments from the Council and from Commissioner Šefčovič today are very positive.
The principle of disclosure and transparency is one of the few truly effective instruments for minimising the risks of infringements and fraud. It is also an important way of increasing confidence in those of us operating in this political system and in politics in general. The next steps should be for all institutions to be included, for the register to be made mandatory and, like the approach taken in some Scandinavian countries, for this to be supplemented by a form of informant protection for whistleblowers, who are also extremely important for openness and transparency. Thank you.
- (SK) Mr President, I welcome and fully support the establishment of a transparency register and a list of lobbyists intended both for organisations and for the independent lobbyists who participate in the creation and implementation of EU policy, because a tightening up of standards aimed at securing the stability and integrity of EU public administration and strengthening institutional regulations is a guarantee of the democratic functioning of the EU. On the other hand, the register must not, of course, prevent Members from fulfilling their duties arising from their mandate and meeting their constituents or representatives of public bodies on behalf of Member States at the European Parliament. There must, however, be clear rules applying to representatives of special interest groups, in order to ensure open, transparent and proper dialogue with those who seek to participate in some way in the creation of EU law and to influence that process.
Mr President, I speak as the rapporteur on the public Access to Documents Regulation No 1049/2001 and, in the spirit of the openness and transparency enshrined within that regulation, I welcome this agreement. It is another step in the right direction because openness and transparency are at the heart of the democratic decision-making process and we should be made aware of all of those who influence and sometimes have an undue influence on policy, procedures and outcomes. However, we need to do more work, we need to ensure that the transparency and integrity of the work of lobbyists at the EU level is of the highest. Furthermore, we need to make the new register operational as quickly as possible and, as soon as the register is operational, all persons and organisations falling into its scope should provide correct, up-to-date information so we can see who is influencing what.
Finally, let me quote Jana Mittermaier of Transparency International: 'The new register will be a test of the commitment of all parties involved in lobbying to greater openness.' You could not say it more succinctly.
(ES) Mr President, I should like to say that the 21st century is the century of the Web, the century of WikiLeaks and the century of institutional openness. That means transparency and public participation, and we must be partly responsible for constructing our decisions.
We must decide together. Our work must therefore be proactive in nature. We cannot simply wait for lobbies and interest groups to pressure us: we must make the effort to get close to the public; to listen to them. I therefore believe that the transparency register and fingerprinting algorithms will be effective, and, far from limiting and causing fear, they are an opportunity to improve our reports and gauge our results.
I believe that this is the only way we can move toward becoming a modern parliament. I have been in charge of one report and in the explanatory statement I listed all the agents with whom I worked, because it is a way of working and an attitude that we should clearly separate from all the irresponsible acts we have seen in the past.
(FR) Mr President, I too would like to express my satisfaction at this text, which I will be pleased to vote for tomorrow. I would simply like to point out that the recent scandals we have witnessed are attempts at bribery, and nothing else. While this is a serious matter, these are recent developments. We began our work long before these recent, serious developments, which are covered in another piece of work. They are isolated cases, and a good job too.
Nevertheless, we can see that a number of groups are employing considerable resources and are doing all they can to influence decision making as much as possible. This register is therefore a step in the right direction. I contributed to its development and I am also extremely satisfied with the work that has been done.
However, further steps must be taken. This register must become a dynamic instrument and one which is assessed on an annual basis. It should be anything but rigid. In fact, I think that developments in technology and in the means employed by lobbyists will force us to continually review the instrument in order to ensure its effectiveness and to identify, through a directive, who is performing lobbying activities, for how much money and in what way. I am also entirely in favour of ecological footprints - I mean legislative footprints - which publishing the number of lobbyists and the names of the people they met in the reports could provide, and I am in favour of being able to find out exactly who said what and who influenced whom.
Finally, publishing the register is one thing, explaining how it works is quite another. Citizens also need to be given the means to consult these registers so that they can make meaningful use of the information when trying to understand how we make decisions. That is why our group will vote unreservedly in favour of this text.
(DE) Mr President, lobbying is a central instrument for the involvement of citizens in political life, which is why it is important to prevent its misuse. That is why there is an urgent need for a transparency register for all institutions, not just Parliament and the Commission, but also for the Council, after all that is where the real decisions are made. To restate the point, registration must be mandatory, not just for access to Parliament, after all lobbyists certainly do not just seek out their contacts in the Parliament building itself, but also, more often than not in restaurants, at cocktail receptions or in the gym.
I would also like to say a word about transparency in relation to the political parties. Even if these are one-man parties and act as a one-man operation, seeking to portray themselves as whiter than white, these parties and persons must demonstrate the requisite level of transparency. They must ensure transparency in relation to their assets, their claims on the public purse and the reimbursement of campaign costs, in other words in relation to the actual moneys they have received from public bodies in their own countries during their election campaigns. These costs should be documented in a transparent manner.
(PL) Mr President, thank you very much for the opportunity to take the floor. In common with the majority of those in this Chamber, I agree that a register will represent progress in terms of the transparency of the legislative procedure, but in my opinion this is only a first step. We should give serious consideration to other steps and solutions.
As I see it, what is most important is the question of what MEPs are allowed to do. Are MEPs only allowed to work in a professional capacity here in Parliament, or are they also allowed to undertake other activities in addition to their work in Parliament? I personally believe that these other activities should be very narrowly defined, and should be limited to scientific work and publications. Any other activities on various boards will always provoke questions and doubts.
(SV) Mr President, the Treaty of Lisbon has granted increased powers to the European Parliament and with this also comes an increase in responsibility. Transparency in our work is therefore extremely important in view of the fact that our work involves legislation for 500 million people and often very large sums of money.
The register for lobbyists that has now been decided on in the compromise is, of course, very worthwhile, and I hope that we can go further by providing informant protection for whistleblowers. I also hope that we can go further and ensure that the information in the register for financial contingent liabilities or ownership becomes mandatory rather than voluntary, as it is at the moment. I hope, too, that we will have a debate on what subsidiary activities are appropriate from an ethical point of view when we have a job to do as Members of the European Parliament.
I welcome the compromise and see it as a way forward, but there are many more steps to take on this road to transparency, openness and greater democratic trust. Thank you.
Vice-President of the Commission. - Mr President, I think Mr Weber rightly said that the transparency register being jointly managed is something to be proud of because, with the exception of the United States or Canada, I do not know of any other place outside the European Union where such a lobbies' register with such parameters as we are going to establish is functioning. Here I am also referring to Member State capitals.
The question that was raised by several speakers, the first being Mr Groote and then Mr Häfner, concerned the mandatory register. We, in the working group, are discussing this issue at great length. The problem is that currently we do not see the legal basis that allows us to oblige companies, citizens or interest representatives to register in order to exercise their profession.
We, as an EU administration, cannot refuse to deal with such an entity or entities on this basis. Therefore we have been looking for ways in which we can turn to the positive motivation of companies, organisations and lobbies to register. I think we achieved a lot because, with the agreement of Parliament, we are actually turning this system into a mandatory one. With our joint actions, together with the Council, we will increase the reputation and pressure so much that we will see in the next two years how this is to work and it will give us additional experience to have a high-quality review and we will see how we can improve the working of the system further.
The calls for appropriate verification as regards financing the activities of those who register: here I can assure you that the Commission is already performing random checks on all the registrants that are already in the register and I am sure that these activities will even increase once we manage the register jointly. All those who are in the register should be sure that if there is something inappropriate we will find it, we will criticise it, try to correct it and we will not be afraid to shame those responsible.
I was very glad - I am coming back to this because several speakers referred to the importance it - that all three institutions are progressing in this work. I am sure that after this very important opening by the Hungarian Presidency, we will not waste a minute and we will try to start the interinstitutional talks with the Council as soon as possible so we can find, I am sure, a very accommodating manner in which to manage the register together, the three institutions working on this issue with the same goal of increased transparency of European Union legislation.
The last point that was raised by several speakers and described by Mr Casini: the transparency register is definitely not a silver bullet or a magical solution to fight corruption. We know very well that high moral standards, ethics, dignity and clear rules are key. But it would certainly serve as a very good instrument and good indicator that those who register are prepared to respect the rules and be transparent, that they have nothing to hide and - this should be the key indicator for all of us - that they should be real partners to work with us and exchange information with us and that they have trust in our future communication.
President-in-Office of the Council. - (HU) Mr President, Commissioner, ladies and gentlemen, please allow me to welcome, as a representative of a Member State which has had an act providing for lobbying since 2006, today's debate and the fact that Parliament and the Commission are able to agree in the issue of the transparency register.
Transparency has always been a very important issue for the Council. I am very happy to see that while we did not manage to achieve progress in 2008 and 2009, we now made a breakthrough during the Hungarian Presidency in that the Council is prepared to monitor processes, and inasmuch as it is able, will participate in this activity - we will see to what extent, negotiations are still to follow.
So we are ready for negotiations concerning our contribution and, as I indicated in my introductory speech, we think that we would affirm this intention in a political declaration to be issued in June. So this does not mean that we would accede to the interinstitutional agreement.
The reason why Member States can accept this formula at the moment - which, I must emphasise once again, is a significant progress compared to the previous years - is that lobby organisations do not approach the Council as a European institution, there have been very sporadic examples for that. The targets of lobbying activities are rather the Member States, the governments of Member States, and governmental agencies. So the Council is not exposed to lobbying to the extent the Commission or the European Parliament is.
Mr President, Commissioner, ladies and gentlemen, I hope cooperation will be efficient, and we will be able to make this political declaration after these negotiations.
rapporteur. - (IT) Mr President, ladies and gentlemen, I would like to clarify a few things. I too would like to strongly emphasise that this agreement was concluded long before the outbreak of the episode with the British journalists. Unfortunately, this is one way in which false information is spread through the media. For example, a major Italian newspaper, the Corriere della Sera, has today poked fun at Europe by saying that we acted too late and only after these events with journalists. This is not true. It unjustly encourages distrust of Europe.
The agreement had been reached long beforehand. If anything, this discussion has arisen with some delay because, once the scandal had exploded, we wondered if we could attempt to further strenthen the agreement. The text has, however, remained the unchanged. That is the first clarification.
The second concerns the question of obligation. The register is already mandatory. Those who want to lobby must enrol themselves in the register. I cannot understand what 'obligatory' means: it cannot mean that all companies, all enterprises or all citizens must be entered in this register. That is not possible. If anything, it is up to individual MEPs, who, when approached by someone who wants to exert pressure on them, must invite them to register before making contact.
The third point refers to possible future amendments. There is a working group for this purpose, which I think needs to have as much room for manoeuvre as possible. I agree that we should identify the lobbyists encountered during the course of the negotiations but I do not know if this task belongs only to the rapporteur or whether it should be extended to the President. We grant the working group the freedom to submit any necessary recommendations.
Finally, I too wish to thank both Mr Šefčovič, who has made a huge contribution to the implementation of this agreement, and the representative of the Hungarian Government, for, among other things, the assurance given about the Council joining the agreement in short order, which without doubt has its own uncertainties seeing as the Council certainly represents the second chamber in this case. If the Council is also equipped with the register, this would therefore underline more effectively that the structure of Europe is made up of a government - the Commission - and a legislative body, consisting both of representatives of citizens and of states.
Howver, I realise that there are still questions to be answered, since the Council of Ministers represents the states. I am, however, confident that we will come to a positive conclusion.
The debate is closed.
The vote will take place on Wednesday, 11 May 2011.
Written statements (Rule 149)
, in writing. - We always pride ourselves on being the most open among the European institutions. However, the recent past has demonstrated that, no matter the advantages this provides, the system has its drawbacks, too. We all know how European citizens have lost and keep losing their confidence in Europe and, let us be honest, in us MEPs. An important way of regaining this trust is being open about what we do and what influences shape our work. The joint transparency register that we are to adopt today by voting yes to the two reports on the table is a great first step in this direction. It is a 'first step' as this will not solve all our problems. Even if it would be difficult to do it now, in the future we shall move towards mandatory registration for lobbyists. I would also like to underline that such a register does not replace our individual efforts for transparency and the need for rethinking our work in this regard.
I welcome the common transparency register of the Commission and the European Parliament, at least in this form. However, it should be just one of a series of essential steps towards greater transparency in the legislative process, which should apply to all three European institutions. The European Parliament is clearly willing to hold a serious debate on lobbying and the rules for lobbying. This will also set an example to those Member States that have yet to take such a step. I believe that the transparency register will also contribute towards the greater credibility of the political environment. Its actual impact, however, will depend mainly on the willingness of everyone involved to respect the more stringent rules.
, in writing. - (NL) I can only applaud the fact that the Commission and Parliament are pulling together to create a common 'transparency register' for lobbyists, think tanks and other interest organisations. After all, for every dossier on our agenda, we need to be able to make enquiries of various interest groups and to do so completely openly. There is nothing wrong, by the way, with organisations defending their own interests, as long as this takes place in an open and balanced fashion. The principle of 'legislative footprint', whereby rapporteurs have to state with whom they have been in contact in the process of drafting their proposals, is a good policy. I have actually already addressed this in my report on toy safety. Clear arrangements to make this principle generally applicable will enhance transparency. This is also a suitable instrument to bust the myths about lobbying which are circulating amongst the general public, whose common interest we, as members of the European Parliament, are promoting. The fact that the Council, also, eventually expressed its willingness to join this register means that we are going to have a unique register for all EU lobbyists, which is something that we, together with the European Parliament, have been working towards for years. I therefore support this approach.